DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-25 directed to Invention II non-elected without traverse on 4/20/2022.  Accordingly, claims 19-25 have been cancelled.

Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a monopole-streetlight assembly comprising: an elongate monopole having lower and upper ends: a module configured for mounting of telecommunications antennas: the module including an upper plate and a central spine having an upper end that extends above the upper plate: an adapter having a lower sleeve that receives the upper end of the spine and a flange that extends radially outwardly from the sleeve: and a luminaire unit having an arm having a base, the base being secured to the adapter flange, and further having a luminaire mounted opposite the base, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-10 are also allowed as being dependent on claim 1.  
In regards to claim 11, the prior art does not disclose of an antenna mount assembly, the assembly comprising: an antenna module configured for mounting an antenna having a center through-hole, the antenna module including a pole top mount plate and a central spine coupled to the pole top mount plate and extending upwardly therefrom: and a removable adapter configured to be secured to an upper end of the central spine, the removable adapter comprising: a first clamp member including a first partial tubular section and a top plate that extends radially outwardly from the first partial tubular section, the top plate including a plurality of mounting holes: and a second clamp member including a second partial tubular section and a flange, wherein the flange is configured to be secured to the top plate: wherein the first and second partial tubular sections are configured to engage the upper end of the spine to secure the removable adapter to the antenna module, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 12-18 are also allowed as being dependent on claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844